                         Class 25, 5,710,328 for “OFF-WHITE C/O VIRGIL
                         ABLOH” for a variety of goods in Class 9, 5,572,836 for
                         “OFF-WHITE C/O VIRGIL ABLOH” for a variety of
                         goods in Class 25, 5, 710,287 for “OFF-WHITE C/O
                         VIRGIL ABLOH” for a variety of goods in Class 14,

                         5,150,712 for        for a variety of goods in Class 18

                         and 25, 5, 710,288 for          for a variety of goods in



                         Class 14, 5,307,806 for    for a variety of goods in Class


                         18 and 25, 5,835,552 for         for a variety of goods in


                         Class 9, 5,387,983 for          for a variety of goods in


                         Class 25, 5,445,222 for         for a variety of goods in


                         Class 25, 5,800414 for          for a variety of goods in

                         Class 9 and 25, 5,681,805 for      for a variety of goods


                         in Class 9 and 5,663,133 for             for a variety of
                         goods in Class 25

Off-White Applications U.S. Trademark Serial Application Nos.: 88/080,002 for

                              , for a variety of goods in Class 25 and 88/041,456


                         for        , for a variety of goods in Class 18 and Class
                         25
Off-White Marks          The marks covered by the Off-White Registrations and
                         the Off-White Applications
Counterfeit Products     Products bearing or used in connection with the Off-
                         White Marks, and/or products in packaging and/or
                         containing labels bearing the Off-White Marks, and/or
                         bearing or used in connection with marks that are
                         confusingly similar to the Off-White Marks and/or
                         products that are identical or confusingly similar to the
                         Off-White Products
Infringing Listings      Defendants’ listings for Counterfeit Products
                                         ii
User Accounts            Any and all websites and any and all accounts with online
                         marketplace platforms such as Amazon, as well as any
                         and all as yet undiscovered accounts with additional
                         online marketplace platforms held by or associated with
                         Defendants, their respective officers, employees, agents,
                         servants and all persons in active concert or participation
                         with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants and
                         all persons in active concert or participation with any of
                         them operate storefronts to manufacture, import, export,
                         advertise, market, promote, distribute, display, offer for
                         sale, sell and/or otherwise deal in Counterfeit Products,
                         which are held by or associated with Defendants, their
                         respective officers, employees, agents, servants and all
                         persons in active concert or participation with any of
                         them
Defendants’ Assets       Any and all money, securities or other property or assets
                         of Defendants (whether said assets are located in the U.S.
                         or abroad)
Defendants’ Financial    Any and all financial accounts associated with or utilized
Accounts                 by any Defendants or any Defendants’ User Accounts or
                         Merchant Storefront(s) (whether said account is located
                         in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as Amazon.com,
                         Inc., Amazon Payments, Inc. (“Amazon Pay”), PayPal
                         Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong
                         Global Solutions, Inc. (“PingPong”) and other
                         companies or agencies that engage in the processing or
                         transfer of money and/or real or personal property of
                         Defendants
Third Party Service      Online platforms, including, without limitation, those
Providers                owned and operated, directly or indirectly by Amazon, as
                         well as any and all as yet undiscovered online
                         marketplace platforms and/or entities through which
                         Defendants, their respective officers, employees, agents,
                         servants and all persons in active concert or participation
                         with any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                       iii
       WHEREAS, Plaintiff having moved ex parte on October 17, 2019 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on October 18,

2019 which ordered Defendants to appear on October 29, 2019 at 1:00 p.m. to show cause why a

preliminary injunction should not issue;

       WHEREAS, the Court entered an Order on October 25, 2019, inter alia, adjourning the

show cause hearing until November 5, 2019 at 1:20 p.m., and extending the TRO until November

5, 2019;

       WHEREAS, the Court entered an Order on October 29, 2019, inter alia, adjourning the

show cause hearing until November 26, 2019 at 2:00 p.m., and extending the TRO until November

26, 2019;

       WHEREAS, on October 25, 2019 and October 30, 2019, pursuant to the alternative

methods of service authorized by the TRO, Plaintiff served the Summons, Complaint, TRO and

all papers filed in support of the Application on each and every Defendant;

       WHEREAS, on November 26, 2019 at 2:00 p.m., Plaintiff appeared at the Show Cause

Hearing, but no Defendants appeared.

                                                ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.



                                                1
a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and determination of this

   action or until further order of the Court:

       i. manufacturing, importing, exporting, advertising, marketing, promoting,

          distributing, displaying, offering for sale, selling and/or otherwise dealing in

          Counterfeit Products or any other products bearing the Off-White Marks and/or

          marks that are confusingly similar to, identical to and constitute a counterfeiting

          and/or infringement of the Off-White Marks;

      ii. directly or indirectly infringing in any manner any of Plaintiff’s Off-White

          Marks;

      iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

          Off-White Marks to identify any goods or services not authorized by Plaintiff;

      iv. using any of Plaintiff’s Off-White Marks or any other marks that are

          confusingly similar to the Off-White Marks on or in connection with

          Defendants’ manufacturing, importing, exporting, advertising, marketing,

          promoting, distributing, displaying, offering for sale, selling and/or otherwise

          dealing in Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any

          action which is likely to cause confusion, cause mistake and/or to deceive

          members of the trade and/or the public as to the affiliation, connection or

          association of any product manufactured, imported, exported, advertised,

          marketed, promoted, distributed, displayed, offered for sale or sold by

          Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of



                                          2
            any product manufactured, imported, exported, advertised, marketed,

            promoted, distributed, displayed, offered for sale or sold by Defendants and

            Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

            computer files, data, business records, documents or any other records or

            evidence relating to their User Accounts, Merchant Storefronts or Defendants’

            Assets and the manufacture, importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:



                                          3
       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

           paying Defendants’ Assets from or to Defendants’ Financial Accounts until

           further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs 1(a)(i) through

           1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

           Merchant Storefronts, including, without limitation, continued operation of

           Defendants’ User Accounts and Merchant Storefronts insofar as they are

           connected to the Counterfeit Products;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,



                                            4
              importation, exportation, advertising, marketing, promotion, distribution,

              display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

              engaging in any of the activities referred to in subparagraphs 1(a)(i) through

              1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order or (ii) a link to a secure website (including

       NutStore, a large mail link created through Rmail.com or via website publication

       through   a   specific   page   dedicated    to   this   Lawsuit    accessible   through

       ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

       of this Order, to Defendants’ e-mail addresses to be determined after having been



                                             5
          identified by Amazon pursuant to Paragraph V(C) of the TRO.

   4. As sufficient cause has been shown, that such alternative service by electronic means

      ordered in the TRO and herein shall be deemed effective as to Defendants through the

      pendency of this action.

   5. Defendants are hereby given notice that they may be deemed to have actual notice of the

      terms of this Order and any act by them or anyone of them in violation of this Order may

      be considered and prosecuted as in contempt of this Court.

   6. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

      of this case or until this Order is terminated.

   7. This Order shall remain in effect during the pendency of this action, or until further order

      of the Court.

   8. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.



SO ORDERED.

SIGNED this 26th day of November, 2019, at 3:00 p.m.
New York, New York

                                                        _________________________________
                                                        HON. ANALISA TORRES
                                                        UNITED STATES DISTRICT JUDGE




                                                 6
